          Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA



Kyle Steib                                                    Civil Action No.

                      Plaintiff
v.

Trans Union, LLC;                                             Complaint

Equifax Information Services, LLC;                            And

And                                                           Demand for Jury Trial

Bank of America, N. A.

                      Defendants


                                           COMPLAINT


     NOW comes Plaintiff, Kyle Steib (hereinafter “Plaintiff”), through their Counsel of record to

make their allegations known against the Defendants by and through their complaint that alleges

the following:

                                   PRELIMINARY STATEMENT

     1.      This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act).

                                    JURISDICTION AND VENUE

     2.      Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

     3.      Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to the claim occurred here since Plaintiff resides in the

Eastern District of Louisiana and their damages occurred here.



                                                  1
        Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 2 of 18




                                              PARTIES

   4.      Plaintiff is a natural person and is a citizen of Louisiana. At all relevant times to this

complaint Plaintiff has lived in the Eastern District of Louisiana. Plaintiff is a “consumer” as that

term is defined by 15 U.S.C. § 1681a(c).

   5.      Defendant, Trans Union, LLC, (hereinafter Trans Union) is a Foreign For-Profit

Limited Liability Company registered to do business in Louisiana and with a registered agent in

Louisiana. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f) and

engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to

third parties. Based on information and belief, Trans Union is reporting on consumer credit files

on about 250,000 consumers in the Eastern District of Louisiana.

   6.      Defendant, Equifax Information Services, LLC, (hereinafter Equifax) is a Foreign

For-Profit Limited Liability Company registered to do business in Louisiana and with a

registered agent in Louisiana. Defendant is a “consumer reporting agency,” as defined by 15

U.S.C. § 1681a(f) and engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as defined by

15 U.S.C. § 1681a(d) to third parties. Based on information and belief, Equifax is reporting

consumer credit files on over 250,000 consumers in Louisiana.

   7.      Defendant, Bank of America, N. A., (hereinafter, BOA) is a for profit company

registered to do business in Louisiana and with a registered agent in Louisiana. Defendant is a

“furnisher” of information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the

ordinary course of business furnishes credit information to one or more consumer reporting




                                                 2
        Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 3 of 18




agencies about consumer transactions. BOA is a financial institution actively conducting

business in Eastern District of Louisiana.

                                    FACTUAL ALLEGATIONS

   8.      Defendants Equifax and Trans Union are reporting Plaintiff’s Bank of America

account number 24205**** on Plaintiff’s credit report.

   9.      Plaintiff’s debt on BOA account number 24205**** arose from a mortgage. On or

about November 2017, the account was closed, and Plaintiff’s payment obligations to BOA

ceased.

   10.     The trade line was updated to reflect a $0 balance after the account was closed.

   11.     According to Plaintiff’s Trans Union credit report dated 02/08/2019, Plaintiff’s BOA

account was closed with a $0 balance on or about 11/13/2017. Despite the BOA account number

24205**** being closed with a $0 balance on or before 11/13/2017, BOA continued to report an

erroneous pay status of Account 30 Days Past Due on Plaintiff’s Trans Union report dated

02/08/2019. It is impossible and incorrect for an account that is closed with a “0” balance to still

be reporting as late as of 02/08/2019. Not only is the BOA account false on the face of the credit

report but this reporting is extremely misleading because it makes it look like the Plaintiff is still

late on this account that was previously closed with a $0 balance.

   12.     According to Plaintiff’s Equifax credit disclosure dated 12/12/2018, Plaintiff’s BOA

account was closed with a $0 balance on or about 11/2017. Plaintiff’s BOA account number

24205**** was closed with a $0 balance on or before 11/2017. Despite the BOA account

number 24205**** being closed with a $0 balance on or before 11/2017, BOA continued to

report an erroneous pay status of 30-59 Days Past Due as of 12/12/2018. It is impossible and

incorrect for an account that is closed with a “0” balance to still be reporting as late as of



                                                  3
       Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 4 of 18




12/12/2018. Not only is the BOA account false on the face of the credit report but this reporting

is extremely misleading because it makes it look like the Plaintiff is still late on this account that

was previously closed with a $0 balance.

   13.     The pay status is of significance. Listing a debt with a $0 balance owed as past due is

nonsensical. If no balance is owed, the consumer cannot be late paying the balance. By

continuing to report a balance, however, lenders believe that the consumer is currently late,

which negatively reflects on consumers’ credit repayment history, their financial responsibility

as a debtor, and their credit worthiness.

   14.     The computer algorithms used by the lending industry to determine a consumer’s

credit worthiness will misinterpret the status of Plaintiff’s BOA account as reported by Trans

Union and Equifax to be a current past due obligation.

   15.     Plaintiff disputed the inaccurate late pay status on his BOA account through a dispute

letter sent to Equifax and Trans Union.

   16.     Trans Union and Equifax did not follow reasonable procedures to assure maximum

possible accuracy and have been reporting false and inaccurate information even after they knew

or should have known the information was incorrect.

   17.     Trans Union and Equifax did not provide a good faith investigation into the disputed

pay status of the BOA account. Based on information and belief, Trans Union and Equifax did

nothing more than parrot data from BOA in their investigation.

   18.     Based upon information and belief, Equifax and Trans Union received Plaintiff’s

dispute and transmitted the dispute to BOA, but Equifax and Trans Union failed to conduct a

reasonable investigation. Had they done so, they would have discovered that the reporting of a




                                                  4
       Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 5 of 18




late pay status for a $0 balance account is nonsensical and wrong. Instead, both Equifax and

Trans Union verified the erroneous trade line displaying the late pay status.

    19.       BOA continues to report, and Equifax and Trans Union continue to allow BOA to

report, a pay status indicating that the debt is currently late.

                             COUNT I
 TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681e(b) OF THE FAIR CREDIT
                          REPORTING ACT

    20.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    21.       Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

    22.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

    23.       Trans Union negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Trans Union allowed BOA to report a pay status as

actively delinquent despite a $0 balance indicated on the trade line.

    24.       Trans Union is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Trans Union was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.




                                                   5
       Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 6 of 18




    25.      Plaintiff’s BOA account was closed with a $0 balance, but Trans Union continues to

report the account with a late/past due status. If Trans Union had reasonable procedures, they

would not allow an account to report as though the account is currently past due, with a “$0”

balance. This is nonsensical. This account is reporting as though the Plaintiff is currently past

due each month. With this type of reporting, Plaintiff will never be able to make their account

current. Trans Union lacks the procedures to avoid such faulty reporting. Trans Union knows that

this account was paid, however, they continue to report a current status as past due.

    26.      As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

    27.      Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, Trans Union was negligent, which entitles

Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grant them a judgment against Trans

Union for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                              COUNT II
    TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681i(a)(1)(A) OF THE FAIR
                        CREDIT REPORTING ACT

    28.      Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.




                                                  6
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 7 of 18




   29.        Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

   30.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   31.        Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good

faith investigation into Plaintiff’s notice of dispute. Plaintiff requested that Trans Union

reinvestigate the inaccurate reporting of the current pay status on their BOA account via detailed

and thorough dispute letter specifically disputing the inaccurate current “Pay Status: Account 30

Days Past Due”.

   32.        Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute. If they had, they would have discovered that BOA was reporting an incorrect historical

pay status to them instead of an accurate current pay status. All the information Trans Union

needed to determine this was in its own records and files. Based on information and belief, Trans

Union forsook its duties under the Fair Credit Reporting Act and has not conducted its own

independent investigation into Plaintiff’s dispute of the BOA account. Trans Union simply

parroted data from an ACDV sent to it by BOA. Based on information and belief, Trans Union

did not place one call or send one email investigating Plaintiff’s dispute of the BOA account.

Trans Union simply regurgitated data from the ACDV.

   33.        The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have thoroughly investigated the issues, they would have



                                                  7
       Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 8 of 18




determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted a reasonable and good faith

investigation they would have corrected or deleted the Plaintiff’s account that is inaccurate and

misleading.

    34.       As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

    35.       Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, Trans Union was negligent, which entitles

Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grant them a judgment against Trans

Union for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                                  COUNT III
          EQUIFAX’S VIOLATION OF 15 U.S.C. § 1681e(b) OF THE FAIR CREDIT
                               REPORTING ACT

    36.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    37.       Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

    38.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.



                                                   8
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 9 of 18




   39.     Equifax negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Equifax allowed BOA to report a pay status as actively

delinquent despite a $0 balance indicated on the trade line.

   40.     Equifax is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Equifax was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.

   41.     Plaintiff’s BOA account was closed with a $0 balance, but Equifax continues to

report the account with a late/past due status. If Equifax had reasonable procedures, they would

not allow an account to report as though the account is currently past due, with a “$0” balance.

This is nonsensical. This account is reporting as though the Plaintiff is currently past due each

month. With this type of reporting, Plaintiff will never be able to make their account current.

Equifax lacks the procedures to avoid such faulty reporting. Equifax knows that this account was

paid, however, they continue to report a current status as past due.

   42.     As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and embarrassment.

   43.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, Equifax was negligent, which entitles Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.




                                                 9
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 10 of 18




          WHEREFORE, PLAINTIFF PRAYS that this court grant them a judgment against

Equifax for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                               COUNT IV
    EQUIFAX’S VIOLATION OF 15 U.S.C. § 1681i(a)(1)(A) OF THE FAIR CREDIT
                           REPORTING ACT

    44.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    45.       Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

    46.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

    47.       Equifax violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good faith

investigation into Plaintiff’s notice of dispute. Plaintiff requested that Equifax reinvestigate the

inaccurate reporting of the current pay status on their BOA account via detailed and thorough

dispute letter specifically disputing the inaccurate current “Pay Status: 30-59 Days Past Due”.

    48.       Equifax did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute. If they had, they would have discovered that BOA was reporting an incorrect historical

pay status to them instead of an accurate current pay status. All the information Equifax needed

to determine this was in its own records and files. Based on information and belief, Equifax

forsook its duties under the Fair Credit Reporting Act and has not conducted its own independent

investigation into Plaintiff’s dispute of the BOA account. Equifax simply parroted data from an

ACDV sent to it by BOA. Based on information and belief, Equifax did not place one call or



                                                  10
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 11 of 18




send one email investigating Plaintiff’s dispute of the BOA account. Equifax simply regurgitated

data from the ACDV.

    49.     The fact that Equifax is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Equifax did not conduct a reasonable

investigation. If Equifax would have thoroughly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Equifax had conducted a reasonable and good faith investigation

they would have corrected or deleted the Plaintiff’s account that is inaccurate and misleading.

    50.     As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and embarrassment.

    51.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, Equifax was negligent, which entitles Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grant them a judgment against

Equifax for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                            COUNT V
 BANK OF AMERICA’S VIOLATION OF 15 U.S.C. § 1681s-2 OF THE FAIR CREDIT
                         REPORTING ACT

    52.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.




                                                 11
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 12 of 18




   53.     At all times pertinent hereto, BOA was a “person” as that term is used and defined

under 15 U.S.C. § 1681a.

   54.     BOA willfully and negligently supplied Equifax and Trans Union with information

about Plaintiff that was false, misleading, and inaccurate.

   55.     BOA willfully and negligently failed to conduct a reasonable investigation of the

inaccurate pay status information that Plaintiff disputed. Had BOA conducted a reasonable

investigation, it would have recognized that the reporting of a late pay status on an account with

a $0 balance is nonsensical and wrong.

   56.     BOA did not provide a good faith and reasonable investigation into the disputed

current pay status on the account they report to Trans Union and Equifax on Plaintiff. BOA’s

investigation was unreasonable and lacking because it failed to lead BOA to correct the

inaccurate pay status they were reporting to Trans Union and Equifax on Plaintiff. A reasonable

investigation would have discovered that they should not be reporting the account to Trans

Union and Equifax with a late pay status. If the account had been reported in either of these

methods, it would have no longer been reviewed as a current past due obligation and would have

had much less of an impact on Plaintiff’s credit profile after two years from the date the account

balance was eliminated. Instead, the BOA account is being reported as a current past due

obligation monthly.

   57.     BOA willfully and negligently failed to comply with the requirements imposed on

furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

   58.     As a direct and proximate cause of BOA’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, embarrassment, and

injury to credit worthiness.



                                                12
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 13 of 18




    59.     BOA’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, BOA was negligent, which entitles Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grant them a judgment against

Equifax for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                            This reporting is inaccurate and misleading

    60.     The BOA account is not only inaccurate, but it is also misleading, which the Fifth

Circuit has addressed. The Fifth Circuit has ruled that a credit report is inaccurate on its face if it

is so misleading that it leads to adverse credit decisions. See Sepulvado vs. CSC Credit Services,

158 F.3d 890, 895 (5th Cir. 1988) (a consumer report is inaccurate if it is “misleading in such a

way and to such an extent that it may be expected to adversely affect credit decisions”).

    61.     Plaintiff’s credit reports, credit information and file formulated by Trans Union and

Equifax have been viewed by current and potential credit grantors and extenders of credit, as

indicated by inquiries on each of their credit reports. The inaccurate information furnished by

BOA and reported by Trans Union and Equifax is continuing to damage the Plaintiff’s credit

rating as well as their credit reputation.

    62.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.




                                                  13
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 14 of 18




    63.    At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

    64.    Trans Union and Equifax have been on notice that reporting an account with a $0

balance and a late status is not accurate. Trans Union and Equifax were co-defendants in Macik v.

JPMorgan Chase Bank, N. A., et al.: U.S. District Court for the Southern District of Texas,

Galveston Division (Case 3:14-cv-44). See Exhibit A. Plaintiff’s Counsel filed suit against

Transunion, Equifax and JPMorgan Chase bank in Galveston, Texas, alleging that they were

reporting her pay status as 90 days past due, with a zero ($) balance, even though the account

was paid off five years earlier. Macik lost a home loan because the program that is used in

determining eligibility specifically stated that her Chase account was late two or more times in

the last twelve months, even though the loan it was referring to was paid in full five (5) years

earlier.

    65.    The Macik jury determined that reporting an account with a $0 balance, and a current

late pay status, is not only inaccurate, but a willful violation of the FCRA. See Exhibit B. Trans

Union and Equifax know this because they were co-defendants and received an ECF copy of the

ruling following the jury’s verdict. Plaintiff cites this case to show that this inaccurate reporting

is an issue that not only should be determined by a jury, but that, in fact, a jury has already

returned a verdict on the issue deeming this type of reporting as inaccurate and a willful violation

of the FCRA.

    66.    Trans Union’s reporting of the current pay status has been inconsistent and

contradicts the accuracy of their reporting of this status. Trans Union reported Plaintiff’s zero-

balance account with a late pay status and did not correct the late pay status following



                                                 14
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 15 of 18




investigation. But a subsequent credit report revealed that Bostick’s account pay status was

changed to reflect “current” even though he had not taken any actions that would have resulted in

the pay status being updated following the investigation of his dispute. Trans Union is

inconsistent in its reporting of zero-balance accounts that were previously late when the accounts

were fully satisfied and continues to report fully satisfied accounts with a late status to the

detriment of consumers such as Plaintiff. See Exhibit C.

   67.     This reporting is also materially misleading because the appearance of a late pay

status appears as though Plaintiff is currently delinquent on the account. This type of reporting is

so misleading that even a federal government agency views the pay status field as representing a

current pay status. In Settles v. Equifax Information Services LLC et al, which was filed in the

Eastern District of Texas under case number 4:19-cv-00344-ALM, Plaintiff Settles was denied

employment by the federal government due to the reporting of a zero-balance account with a late

pay status. See Exhibit D. So, the display of a late pay status on a zero-balance account is

materially misleading because it appears as though an individual is currently delinquent, rather

than historically so. If a federal government agency views the late pay status as a current pay

status, it is reasonable to expect that a jury will reach the same conclusion, which was seen in the

Macik case. Additionally, the letter attached as Exhibit D shows at minimum that reporting an

account with a zero balance and a late pay status is materially misleading enough to confuse and

misinform a federal government agency.

   68.     In Hall v. Trans Union, Inc. et al, which was filed in the Eastern District of Texas

under case number 4:19-cv-00296-ALM and involved the same legal theory of the instant case of

the inaccurate reporting of a zero-balance account with a late pay status, Defendant Wells Fargo




                                                15
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 16 of 18




Home Mortgage’s Motion to Dismiss was denied after the U.S. District Judge Amos L. Mazzant

found that Plaintiff Hall stated plausible claims.

   69.     In Soler v. Trans Union, LLC, et al., which was filed in the Central District of

California under case number 2:20-cv-08459-DSF-PLA and involved the same legal theory of

the instant case of the inaccurate reporting of a transferred student loan account with a zero-

balance and a late pay status, Defendant Trans Union’s Motion to Dismiss was denied after the

U.S. District Judge Dale S. Fischer ruled that Plaintiff’s Trans Union credit report contained no

“definitive statement or guideline. . . indicating what ‘pay status’ means” and “[u]nder the

‘patently incorrect or materially misleading’ standard, a credit report is inaccurate if ‘it is

patently incorrect, or because it is misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.’” See Soler v. Trans Union, LLC, et al., 2:20-cv-

08459-DSF-PLA, ECF 21 (C.D.C.A. December 1, 2020). The District Judge concluded that a

jury could find that Plaintiff Soler’s credit report on its face is misleading in such a way that it

adversely affects her credit. Id.

   70.     In Friedman v. CitiMortgage, Inc., which was filed in the Southern District of New

York under case number 18-cv-11173 and involved the same legal theory of the instant case of

the inaccurate reporting of a transferred loan with a zero-balance account and a late pay status,

Defendant CitiMortgage’s Motion to Dismiss was denied after the U.S. District Judge Briccetti

found that Plaintiff Friedman sufficiently alleged that “the tradeline on his credit report is

misleading in a way that could adversely affect lenders’ credit decisions.” See Friedman v.

CitiMortgage, Inc., 2019 WL 4194350 at *3 (S.D.N.Y. September 3, 2019).

         Industry Guidelines cannot negate Defendants’ obligations under the FCRA




                                                 16
      Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 17 of 18




    71.     The Defendants can rely on their industry guidelines as a defense in this matter.

Please see EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant. “We agree with

Plaintiff that Defendant may not use these guidelines as a defense here. Notably, Defendant does

not cite to any legal authority for the proposition that adherence to these industry guidelines

shields it from FCRA liability. (See ECF No. 86 at 15-16.) Indeed, the relevant case law plainly

runs counter to this argument. See, e.g., Florence v. Cenlar Fed. S&L, No. 16-587, 2018 U.S.

Dist. LEXIS 34151, at *20 (D. Nev. Mar. 1, 2018) (“industry guidelines—such as Metro 2—do

not establish the standards for accuracy under the FCRA.”); Burrows v. Experian Info. Sols., Inc.,

No. 16-6356, 2017 U.S. Dist. LEXIS 39845, at *21-22 (N.D. Cal. Mar. 20, 2017) (“FCRA does

not mandate compliance with Metro 2 or any other particular set of industry standards.”).

EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant., No. CV 18-1538, 2020

WL 5820700, at *12 (E.D. Pa. Sept. 30, 2020).

            Third Parties have viewed Plaintiff’s Trans Union and Equifax Credit Reports

    72.     The negative tradeline(s) reported by BOA on Plaintiff’s Trans Union and Equifax

credit reports have been viewed by third parties all to the detriment and loss of the Plaintiff.

    73.     Plaintiff has suffered actual harm due to Trans Union and Equifax still reporting the

negative tradeline provided by BOA on Plaintiff’s Trans Union and Equifax reports even though

Trans Union and Equifax were put on notice of the inaccurate negative reporting through

Plaintiff’s dispute letter.

                                   DEMAND FOR JURY TRIAL

    74.     Plaintiff demands trial by jury.

                                       PRAYER FOR RELIEF




                                                 17
     Case 2:20-cv-03358-LMA-JVM Document 1 Filed 12/10/20 Page 18 of 18




   WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants based on the following requested relief:

   a. Actual damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.



   Dated: December 10, 2020

          Respectfully submitted,


                             /s/Jonathan Raburn
                              Jonathan Raburn
                              ATTORNEY FOR PLAINTIFF
                              Louisiana Bar Roll No. 28728
                              McCarty & Raburn, A Consumer Law Firm, PLLC
                              2931 Ridge Rd. Suite 101 #504
                              Rockwall, Texas 75032
                              jonathan@geauxlaw.com
                              Phone 225-412-2777




                                              18
